Citation Nr: 0404578	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability, claimed as bronchitis. 

2.  Entitlement to an increased (compensable) rating for 
residuals of a left knee injury. 

3.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 (2003). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

On May 15, 2003, the RO issued the veteran a statement of the 
case on the issue of whether new and material evidence had 
been received to reopen a claim for service connection for 
bronchitis.  In a statement, received by the RO on July 8, 
2003, the veteran requested that a Decision Review Officer 
review his appeal with respect to his claim for service 
connection for a "respiratory condition."  The Board has 
considered this statement as a timely appeal regarding the 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for bronchitis.  
Thus, appellate consideration of this issue will be 
undertaken in this decision. 

In an August 2003 statement to the RO, the veteran withdrew 
his claim of entitlement to an initial (compensable) 
evaluation for plantar warts of the feet, claimed as growths 
on the feet.  Therefore, this issue is not for appellate 
consideration and the Board has no further jurisdiction with 
respect to this claim. 

The claim for service connection for a respiratory 
disability, claimed as bronchitis on a de novo basis, the 
claim for an increased evaluation for left knee disability 
and entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 will be addressed in the remand 
following the Order section of this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his new and material evidence claim, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  In an unappealed November 1986 rating decision, the RO 
denied the veteran's claim for service connection for a 
respiratory disability, claimed as bronchitis.

3.  The evidence received since the November 1986 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim 
for service connection for a respiratory disability, claimed 
as bronchitis.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision which denied service 
connection for a respiratory disability, claimed as 
bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  The additional evidence received subsequent to the 
November 1986 rating decision is new and material, and the 
claim for service connection for a respiratory disability, 
claimed as bronchitis is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that, except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  

With respect to notice, a VA letter to the veteran, dated in 
January 2003, and a May 2003 statement of the case, informed 
the appellant of the evidence necessary to reopen his claim 
as well as the development responsibilities of the appellant 
and of the VA.  As such, the VA duty to notify has been met.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 19, 
2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that reasonable efforts have been made to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim to reopen, and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
service medical reports are of record and the appellant has 
been afforded a private examination relative to the 
disability at issue.  The veteran has not identified any 
additional outstanding records relevant to the new and 
material evidence claim.  Further development and expending 
of VA's resources in this regard is not warranted.  Taking 
these factors into consideration, and in light of the 
favorable determination contained herein, there is no 
prejudice to the veteran in proceeding to consider the claim 
to reopen.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

Applicable Laws and Regulations

Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The appellant's original claim of entitlement to service 
connection for bronchitis was denied by the RO in a November 
1986 rating decision.  That decision was not appealed and, as 
such, is final.  38 U.S.C.A. § 7105 (West 2002).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the November 1986 RO decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  (If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defines 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the veteran 
filed his claim to reopen in December 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1986 RO 
decision consisted of the appellant's service medical records 
and an August 1986 VA examination report.

Service medical records reflect that the veteran was seen in 
February 1971 and October 1972 for bronchitis.  

An August 1986 VA examination report reflects that a 
spirometry test was suggestive of mild obstructive lung 
disease.  Pulmonary function tests and X-rays of the chest 
were negative.  

Pertinent evidence received since the November 1986 rating 
decision includes a March 2003 private medical report.  A 
review of that report reflects that the physician indicated 
that the veteran had a history of chronic bronchitis, that he 
had smoked three packs of cigarettes a day for many years, 
and that he had been a smoker for forty plus years.  The 
veteran related that he smoked eight to twelve cigarettes a 
day, that he had chronic shortness of breath and a cough and 
that he had been exposed to asbestos on a Navy ship for 
thirteen years.  After a physical evaluation of the veteran, 
to include X-rays of the chest reflecting changes consistent 
with chronic obstructive pulmonary disease (COPD) and 
flattening of the diaphragms and hyperaeration, a diagnosis 
of COPD most likely secondary to prolonged cigarette abuse 
was recorded.  The physician further indicated than the 
veteran's COPD was probably most likely related to his long-
term tobacco use rather than significant asbestos exposure 
during service.  

The Board has reviewed the evidence submitted since the 
November 1986 RO decision, in conjunction with the record as 
a whole, and has determined that the recently submitted March 
2003 private medical report is "new and material."  The 
aforementioned private medical report is "new" in that it 
was not of record at the time of the RO's November 1986 
rating decision.  Moreover, the record is "material" 
because it relates to a previously unestablished fact, that 
the appellant currently suffers from a current respiratory 
disability, COPD.  Such was not clearly demonstrated at the 
time of the RO's denial in November 1986.  In this regard, an 
August 1986 VA spirtometry test was suggestive of mild 
obstructive lung disease, however, a definitive diagnosis was 
not recorded.  Consequently, it may be concluded that the 
March 2003 private medical report, reflecting a diagnosis of 
COPD, relates to an unestablished fact necessary to 
substantiate the claim.  The additional evidence, when 
reviewed in the context of the record as a whole, raises a 
reasonable possibility of substantiating the claim, as 
bronchitis was demonstrated in service.  Accordingly, the 
appellant's claim for service connection for a respiratory 
disability, claimed as bronchitis, is reopened.  


ORDER

The Board having determined that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a respiratory disability, claimed as 
bronchitis, the appeal to this extent, is granted.


REMAND

In view of the Board's decision granting reopening of the 
appellant's claim for service connection for a respiratory 
disability, claimed as bronchitis, the RO must consider the 
reopened claim on a de novo basis.  

In this regard, the March 2003 private examination report of 
the veteran reflects that the physician did not review the 
claims file prior to rendering the opinion that the 
appellant's COPD was probably most likely related to his 
long-term tobacco use rather than significant asbestos 
exposure.  Further, no clinical opinion was provided as to 
whether the current COPD is related to bronchitis 
demonstrated in service.  VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment or evaluation.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In addition, the physician 
in March 2003 reported that the veteran had undergone 
pulmonary function tests at that facility in the past.  Thus, 
the aforementioned private pulmonary function tests might be 
relevant to the veteran's claim for service connection for a 
respiratory disability, claimed as bronchitis.  The Board 
observes that the duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Left knee

The March 2003 private examination report reflects that the 
veteran complained of having pain and discomfort in his left 
knee.  Overall, the March 2003 physician did not address the 
veteran's complaints of pain in relation to limitation of 
motion and functional impairment on use of the left knee.  
Therefore, in order to adequately evaluate the veteran's 
current level of disability with respect to the service-
connected left knee disability, the Board finds that a VA 
orthopedic examination which addresses the holding of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) is warranted.  38 C.F.R. §§ 
4.2, 4.10, 4.40, 4.45 (2003).  In this regard, the physician 
in March 2003 specifically recommended that, if the veteran's 
left knee problems persisted, that he should undergo an 
orthopedic evaluation.

A review of the claims file reflects that the veteran failed 
to report for VA orthopedic and general medical examinations, 
which were to be conducted in May 2003 and were scheduled in 
conjunction with his claim for an increased rating for 
service-connected residuals of left knee injury.  The VA 
notice of failure to report reflects that on May 13, 2003, an 
appointment letter informing the veteran of the upcoming VA 
examinations was sent to the veteran's current address of 
record.  However, the record does not reflect that the 
veteran was notified of the consequences of any failure to 
report for the scheduled VA examinations.  The Board notes 
that 38 C.F.R. § 3.655 (2003) provides that, when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  Under the circumstances, the Board finds 
that the veteran should be afforded an additional opportunity 
to report for an examination of the left knee.



Other Matters

A review of March 2003 private treatment report reflects that 
one year previously the veteran underwent a physical 
examination for Social Security disability benefits purposes.  
The administrative decision awarding Social Security 
disability benefits and the medical reports relied upon when 
rendering that decision are not of record.  Such records 
could be relevant to the veteran's increased rating claim on 
appeal and should be secured upon remand to the RO.  VA has a 
duty to assist in gathering Social Security records when put 
on notice that the veteran is receiving Social Security 
benefits.  Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993); 
see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (pursuant 
to duty to assist, VA must seek to obtain all pertinent 
records, including SSA records, of which it is put on 
notice).   

Finally, the outcome of the increased evaluation claim for 
the service-connected left knee disability may change the 
outcome of the claim of entitlement to a 10 percent 
evaluation based on multiple noncompensably-rated service-
connected disabilities pursuant to 38 C.F.R. § 3.324.  
Therefore, the two issues are inextricably intertwined, and 
the appeal of the latter issue must be held in abeyance 
pending resolution of the former issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Henderson v. West, 12 
Vet. 11, 20 (1998).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent with 
respect to the instant claims. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who have treated him for 
his respiratory disability, claimed as 
bronchitis, since service and his left 
knee disability since March 2003.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
attorney of this and ask them to provide 
a copy of the outstanding medical 
records.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination to 
determine the current severity of the 
left knee disability.  A copy of the 
letter informing him of the date, time, 
and place of the examination must be 
associated with the claims folder. The 
veteran must also be notified of the 
provisions of 38 C.F.R. §§ 3.655(a) and 
(b) that, when a claimant, without good 
cause, fails to report for an examination 
scheduled in conjunction with a claim for 
increase, the claim shall be denied.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran.  The examiner must indicate 
that a review of the claims file was 
made.   All indicated tests and studies, 
including x-rays and consultations, 
should be accomplished, and all clinical 
findings should be reported in detail. 

The examination must specify the ranges 
of motion of the left knee, with normal 
forward flexion being to 140 degrees and 
normal extension to zero degrees.  The 
examiner is requested to comment as to 
whether the veteran has arthritis of the 
left knee as well as instability and/or 
subluxation, as residuals of his service-
connected left knee injury.  The examiner 
must comment on whether during the 
examination, there is objective evidence 
of left knee instability, pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups of the left 
knee.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion of the left knee.  

Finally, for all manifestations present, 
the examiner should comment on their 
effect on the ability of the veteran to 
perform average employment in a civil 
occupation (without consideration of 
age).  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state, and 
explain why.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in the 
report.  The examination report must be 
typed.

5.  Then, the RO should schedule the 
veteran for a VA respiratory examination 
to determine the nature and extent of any 
currently present respiratory disability 
found on examination.  The claims file, 
to include this remand must be made 
available to the examiner prior to the 
examiner.  The examiner must indicate 
that a review of the claims file was 
made.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
pulmonary function tests should be 
conducted.  The examiner should provide a 
narrative description of the pulmonary 
function test results.  The examiner 
should conduct an examination of the 
respiratory system and provide a 
diagnosis for any pathology found.

After a review of the claims file and a 
physical evaluation of the veteran, the 
examiner must provide an opinion as to 
whether any currently diagnosed pulmonary 
disease is etiologically related to 
bronchitis or other disease demonstrated 
in service, or any other incident of 
service, to include claimed asbestos 
exposure.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed. 

6.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

7.  After completion of the foregoing, 
the RO should adjudicate the reopened 
claim of entitlement to service 
connection for a respiratory disability, 
claimed as bronchitis, on a de novo 
basis.  The RO should re-adjudicate the 
veteran's claim for an increased 
evaluation for a left knee disability in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include consideration of the decision 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  

The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  If any benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  It should 
specifically include the changes in the 
law and regulations mentioned above.  An 
appropriate period of time should be 
allowed for response.



							(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



